FILED
                            NOT FOR PUBLICATION                            APR 25 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PARLAD SINGH,                                    No. 11-73408

              Petitioner,                        Agency No. A095-176-561

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 22, 2014**

Before: D.W. NELSON, LEAVY, and THOMAS, Circuit Judges.

       Parlad Singh (Singh) petitions for review of a final order of removal from

the Board of Immigration Appeals (BIA). We have jurisdiction pursuant to 8

U.S.C. § 1252, and since the BIA adopted the reasoning of the Immigration Judge




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(IJ) below, we review the IJ’s decision as if it were that of the BIA. Rios v.

Ashcroft, 287 F.3d 895, 899 (9th Cir. 2002). We deny the petition for review.

      Because Singh submitted his applications for relief before May 11, 2005, the

pre-REAL ID Act standards govern this petition. See Rizk v. Holder, 629 F.3d
1083, 1087 n.2 (9th Cir. 2011). Singh filed an application for asylum, withholding

of removal, and relief under the Convention Against Torture, claiming that he was

beaten and detained by police in India due to his affiliation with the Akali Dal

Mann party, a group that promotes Sikh’s rights. The IJ found that Singh did not

meet his burden of proof to qualify for these forms of relief after making an

adverse credibility finding.

      We review a finding of adverse credibility under the “substantial evidence”

standard. Singh-Kaur v. I.N.S., 183 F.3d 1147, 1149–50 (9th Cir. 1999). Singh’s

testimony about his political affiliations and the harm he suffered contradicted

affidavits he had submitted, and Singh’s testimony about his Sikh faith was evasive

and non-responsive. The IJ’s adverse credibility finding was based on articulable,

specific, and cogent reasons for disbelief that went to the heart of Singh’s claim,

and we therefore find no error in the decisions below. Shah v. INS, 220 F.3d 1062,

1067 (9th Cir. 2000).

      PETITION FOR REVIEW DENIED.